Citation Nr: 1819851	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right hip disorder.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for a cervical spine disorder.
 
6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include ulnar neuropathy and cervical radiculopathy, to include as due to herbicide exposure and/or as secondary to a cervical spine disorder.  

9.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as due to a lumbar spine disorder.

10.  Entitlement to service connection for a balance disorder, to include orthostatic vertigo, to include as due to a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and JF


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1965 to June 1968, with service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

All of the Veteran's service connection claims on appeal were certified as claims to reopen, however not all of the Veteran's claims require new and material evidence.  The Veteran's claim of entitlement to service connection for a cervical spine disorder was denied in a final April 1980 Board decision.  The claims of entitlement to service connection for a lumbar spine disorder and right hip disorder were most recently denied on the merits in a final January 1993 rating decision.  The claim of entitlement to bilateral ulnar neuropathy was denied in a final May 2003 rating decision.  The July 2009 rating decision on appeal denied the Veteran's claims of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, right hip disorder, peripheral neuropathy of the bilateral upper extremities, radiculopathy of the bilateral lower extremities, and vertigo.  The July 2009 rating decision did not purport to reopen the claims of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, right hip disorder, or bilateral upper extremity peripheral neuropathy; but instead denied those claims on the merits.  In October 2009, the Veteran requested reconsideration of the July 2009 rating decision.  A January 2010 rating decision found that new and material evidence had been received sufficient to reopen all the service connection claims addressed in the July 2009 decision, and confirmed and continued the July 2009 denials.  The Veteran then filed a timely notice of disagreement in April 2010 as to all denied conditions, which was received within one year of the July 2009 rating decision.  The Board finds that the July 2009 rating decision did not become final and has been in continuous appeal, thus new and material evidence is not required to reopen the claims of entitlement to service connection for radiculopathy of the bilateral lower extremities and vertigo.  Regardless of any action taken by the RO, the Board must determine whether new and material evidence has been received sufficient to reopen a previously denied claim.  In this case, the claims of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, right hip disorder, and bilateral upper extremity peripheral neuropathy do require new and material evidence.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2017, and a transcript of that proceeding is of record.  

The record demonstrates the Veteran has diagnoses of bilateral ulnar neuropathy and cervical radiculopathy, and has generally complained of pain, numbness, and weakness in the upper extremities.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for neuropathy of the bilateral upper extremities, to include ulnar neuropathy and cervical radiculopathy.  The record also shows that the Veteran was diagnosed with orthostatic vertigo, and balance problems attributed to neuropathy and cervical spine disc problems; thus, the Board has recharacterized that claim broadly as a balance disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The issues of entitlement to service connection for a cervical spine disorder, peripheral neuropathy of the bilateral upper extremities, and a balance disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1980 Board decision denied entitlement to service connection for a neck disability.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  The evidence associated with the file after the April 1980 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disorder.

3.  A January 1993 rating decision denied entitlement to service connection for a lumbar spine disorder.  The Veteran did not appeal and did not submit new and material evidence within one year.

4.  The evidence associated with the file after the January 1993 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disorder.

5.  A January 1993 rating decision denied entitlement to service connection for a broken hip.  The Veteran did not appeal, and did not submit new and material evidence within one year.

6.  The evidence associated with the file after the January 1993 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disorder.

7.  A May 2003 rating decision denied entitlement to service connection for bilateral ulnar neuropathy.  The Veteran did not appeal and did not submit new and material evidence within one year.

8.  The evidence associated with the file after the May 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for neuropathy of the bilateral upper extremities.

9.  The Veteran had a chronic low back disorder in service, a current diagnosis of lumbar spine degenerative disc disease, and his symptoms have been continuously present since service.

10.  The Veteran had in-service right hip pain and was diagnosed with right hip trochanteric bursitis with an os acetabuli, he has a current diagnosis of right hip arthritis, and his symptoms have been continuously present since service.  

11.  The Veteran's currently diagnosed bilateral lumbar radiculopathy is due to service-connected lumbar spine degenerative disc disease.

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C. §§ 5108, 7104, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C. §§ 5108, 7104, 7105 (2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disorder.  38 U.S.C. §§ 5108, 7104, 7105 (2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a peripheral neuropathy of the bilateral upper extremities.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for lumbar spine degenerative disc disease are met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for right hip osteoarthritis are met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for lumbar radiculopathy are met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met, and any deficiency is moot in light of the Board's favorable decision.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  In this case, no new service department records have been received so the Veteran's claims cannot be reconsidered.

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In April 1980, the Board denied entitlement to service connection for a neck disability on the grounds that the Veteran did not manifest a chronic neck disability in service, and had no presently diagnosed neck disability.  The Veteran's claim of entitlement to service connection for a neck disorder was denied on the merits in a January 1993 rating decision.  The Veteran initiated an appeal as to that rating decision, but he did not perfect it.  Rather, he filed for a new service connection claim for his neck in December 1993 and submitted copies of recent VA treatment records.  Among those records was a November 1993 treatment record in which the Veteran reported chronic neck pain following an in-service trauma, and cervical spine arthritis was diagnosed.  This evidence was received within 1 year of the January 1993 denial, and relates to the unestablished facts of an in-service neck injury and continuity of symptoms since that time.  Thus, the Board finds that the Veteran submitted new and material evidence within one year of the January 1993 rating decision regarding his cervical spine disorder, and thus that 1993 rating decision did not become final as to that issue.

The evidence of record at the time of the April 1980 Board decision included the Veteran's service treatment records (STRs) that were silent for neck complaints, and VA treatment records that documented neck pain but did not show a neck disorder diagnosis.  

Evidence submitted after the 1980 decision includes 1) private treatment records from Mobile Bone and Joint Center dated May 1992 noting a diagnosis of cervical strain; 2) VA x-rays significant for disc space narrowing at C6-7 and anterior osteophyte at C3-4, C4-5, C5-6, and C6-7 and reports of continuous neck symptoms since service; and 3) the Veteran's lay statements that he injured his neck in service from multiple parachute jumps and a landmine explosion, and that he experienced continuous neck pain since that time.  The newly received evidence demonstrates a chronic cervical spine disorder and reports that the Veteran's symptoms had their onset in service and persisted thereafter.  

The Veteran's claims of entitlement to service connection for a back disorder and broken hip were denied on the merits in a January 1993 rating decision.  At that time, the RO found that the medical evidence did not demonstrate that a broken hip or back disorder was incurred in or aggravated by the Veteran's period of service.  The Veteran initiated an appeal but he did not perfect it following the issuance of a July 1993 statement of the case.  Thus, the January 1993 rating decision is final based on the evidence of record at that time.

The evidence of record at the time of the January 1993 rating decision included the Veteran's STRs, outpatient treatment records from the VA medical center in Biloxi, and medical records from the Mobile Bone and Joint Center.  The STRs showed in-service complaints related to the right hip and lower back, and diagnostic evidence of os acetabuli of the right hip, chronic lower back syndrome, and lower back muscle spasm/strain.  The STRs also showed that at separation no back or hip disabilities were noted.  VA treatment records showed complaints of low back pain.  The private treatment records showed complaints of chronic back pain and diagnoses of chronic lumbar strain and degenerative arthritis of the lumbar spine.

Evidence received after the January 1993 rating decision includes private treatment records documenting ossified fracture adjacent to the right acetabulum per July 2006 x-rays, an October 2006 report that the Veteran complained of constant back pain since a 1967 injury, a May 2007 MRI report noting a cyst on the right acetabular labrum, and a December 2017 diagnosis of right hip osteoarthritis.

The Veteran's claim of entitlement to service connection for bilateral ulnar neuropathy was denied in a May 2003 rating decision on the grounds that there was no evidence of the condition in service, and that available medical evidence demonstrated that bilateral ulnar neuropathy developed when the Veteran was recuperating from carpal tunnel syndrome he acquired in his civilian occupation.  The RO also found that bilateral ulnar neuropathy did not develop to a compensable degree within one year of separation from service.

Of record at the time of the May 2003 rating decision were the Veteran's STRs which were silent for a diagnosis of ulnar neuropathy, a private medical opinion from Dr. WSF attributing the Veteran's ulnar neuropathy to work-related carpal tunnel syndrome, and April 2003 documents from the Veteran's civilian employer advising that the Veteran's carpal tunnel syndrome was due to his job.  

Evidence received since that time includes VA treatment records from 2006 showing a diagnosis of cervical radiculopathy, private treatment records from 2006 and 2007 documenting the Veteran had developed worsening cervical myelopathy, cervical disc herniation and cord compression with pain and numbness in his arms and hands that was also worsening, a June 2008 VA examination report documenting the Veteran asserted he had cervical radiculopathy due to being blown up in a land mine in Vietnam, and that his symptoms particularly in his hands had improved slightly since neck surgery.

The Board finds that new and material evidence has been presented sufficient to reopen the claims of entitlement to a cervical spine disorder, a lumbar spine disorder, a right hip disorder, and bilateral ulnar neuropathy.  The evidence, including the private and VA treatment records along with the Veteran's testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  Regarding the cervical spine disorder, the newly received evidence indicates the Veteran has a diagnosed chronic neck disability.  Regarding the lumbar spine disorder, the newly received evidence indicates continuous lumbar spine symptoms since 1967.  For the right hip, the newly received evidence shows a diagnosed chronic hip disorder, and evidence that the Veteran's right hip symptoms first manifested in service and continued.  As it pertains to bilateral ulnar neuropathy, the evidence demonstrates that the Veteran has upper extremity neurologic symptoms that are attributable to his cervical spine disability, and the Veteran testimony indicated those symptoms are directly related to the in-service land mine explosion.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denials in 1980, 1993, and 2003.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, and combined with VA assistance to obtain an adequate examination, it raises reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, a right hip disorder, and bilateral ulnar neuropathy is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's DD 214 shows he has a parachute badge.  STRs dated March 1966 documented the Veteran complained of a painful back that had no response to prior therapy.  X-rays at the time were negative for abnormality, and the Veteran was diagnosed with chronic low back syndrome.  An August 1966 record documented the Veteran had a back injury and back pain for 7 months.  In December 1966 it was reported the Veteran had trouble with back since arrival at Ft. Bragg, which was shortly after jump school and prior to deployment in Vietnam.  The diagnosis was lower back muscle spasm/sprain.  September 1967 STRs show the Veteran was injured in a land mine explosion in Vietnam.  In October 1967, the Veteran was placed on a physical profile for hip bursitis.  November 1967 STRs report the Veteran had right hip trochanteric bursitis secondary to fragment wounds, and complained of pain in the low back area that moved down to the legs occasionally that had been present since the Veteran was wounded in 1967.  November 1967 x-rays of the lumbar spine were normal but incidentally showed an os acetabuli of the right hip.  A February 1968 orthopedic consultation documented the Veteran had ongoing back pain.  The Veteran had full range of motion hips and pain with palpation.  At June 1968 service separation, the Veteran's musculoskeletal system was assessed as within normal limits.  

May 1979 private x-rays of the lumbosacral spine showed reversed curvature at the L3-4 level.  There was slight narrowing anteriorly in the disc space and some lipping of the superior plate of L4, all thought to be on the basis of an old injury. May 1979 VA treatment records show an impression of chronic recurrent low back pain associated with multiple hypersensitive areas in paraspinal muscles.

An October 1979 private medical report from Dr. JR documented the Veteran reported being blown up in service.  Physical examination revealed increased lumbar lordosis, mild round back deformity, and mild scoliosis with standing.  X-rays showed mild lumbar scoliosis that was more apparent with standing, increased lumbar lordosis of the lateral view with standing, a possible mild posterior osteophyte formation and retrograde spondylolisthesis at L3-4 that was associated with only a little degenerative change anteriorly at L4.  The assessment was likely mechanical problems with resultant lumbar strain.  

A July 2006 private radiograph report documented the Veteran had an oval ossified fracture that was 11 millimeters in diameter adjacent to the lateral aspect of the right acetabulum, and the presence of a loose body within the right up joint could not be completely excluded.

Private medical records from March 2007 reported the Veteran had back and leg pain that had been present since approximately 1967.  The Veteran was diagnosed with lumbar radiculitis, lumbar spondylosis, and lumbar degenerative disc disease.  A May 2007 private MRI report of the right hip showed right anterior/superior paralabral cyst on the right acetabular labrum, probably secondary to a non-visualized labral tear.

In a November 2007 submission, the Veteran wrote that he was in jump school and completed 27 jumps prior to deployment to Vietnam in June 1967.  He wrote that in the infantry he carried 80 pounds in gear, and that he was placed on a permanent physical profile in part due to his lower back.

The Veteran underwent a VA examination in June 2008 to assess the etiologies of his claimed lumbar spine disorder, radiculopathy of the lower extremities, and right hip disorder.  The examiner diagnosed lumbar spine degenerative disc disease with lumbar radiculopathy and right hip cystic lesion, and stated that he or she was unable to provide an etiological opinion regarding either disorder without resorting to mere speculation, but did not explain why that was so.  

In an October 2017 private orthopedic examination report, there right hip osteoarthritis and lumbar spondylosis with possible radicular symptoms.  Radiographs of the pelvis revealed what appeared to be a loose body in the right hip, possibly calcified in the capsule and early degenerative changes.

The Board finds that the evidence establishes that entitlement to service connection for lumbar spine degenerative disc disease is warranted.  The Veteran has a current diagnosis of lumbar spine degenerative disc disease.  Thus, there is a current disability and the first element of service connection is met.  Second, degenerative disc disease is considered a chronic disease.  38 C.F.R. §§ 3.307, 3.309; June 2008 VA examination.  The Veteran has testified that he did 27 parachute jumps and also injured his lower back when he stepped on a land mine.  STRs show assessments of chronic lower back pain since an injury prior to the land mine explosion, and diagnoses of chronic low back syndrome, and lower back muscle spasm/strain.  See March, August, and December 1966 STRs.  STRs from 1967 documented complaints of back pain following a land mine explosion.  While a low back condition was not noted on the Veteran's separation examination, the 1968 orthopedic examination did show ongoing complaints of low back pain.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Board finds that these symptoms indicate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as noted by the notation of chronic low back syndrome and low back spasm/strain.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  

Additionally, there is a showing of continuity of symptoms after discharge.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  The Veteran has consistently testified that his back symptoms originated in service, and have continued since that time.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Private treatment records document the Veteran's complaints of back pain since service.  See October 1979 Dr. JR record; March 2007 Springhill Surgery Center record.  Private and VA treatment records from May 1979 showed radiographic evidence of lumbar spine abnormalities at L4 thought to be due to an old injury, and a diagnosis of chronic lower back pain.  An October 1979 medical record noted evidence of degenerative changes at L4.  More recent records show degenerative disc disease of the lumbar spine.  The Board finds that the documented in-service back injury, incurrence of lower back symptoms, and diagnosis of chronic lower back syndrome supported by a later diagnosis of lumbar spine degenerative disc disease, together with the Veteran's credible testimony regarding onset and continuity of symptoms is sufficient to establish a nexus between his currently diagnosed lumbar spine degenerative disc disease and his period of active service.  See Walker, 708 F.3d 1331.  Notably, there is no negative nexus opinion of record. Thus, entitlement to service connection for lumbar spine degenerative disc disease is warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 5103; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.  

Furthermore, as entitlement to service connection for lumbar spine degenerative disc disease is established, entitlement to service connection for currently diagnosed bilateral lower extremity lumbar radiculopathy is warranted on a secondary basis, as the June 2008 VA examiner noted that such was associated with the lumbar spine disability.  See 38 C.F.R. § 3.310. 

Additionally, the Board finds that entitlement to service connection for right hip osteoarthritis is also warranted.  The Veteran has a current diagnosis of right hip osteoarthritis.  See October 2017 private orthopedic examination.  The Veteran's STRs document complaints of chronic right hip symptoms since the in-service land mine explosion, and diagnoses of right hip trochanteric bursitis and radiographic evidence of right hip os acetabuli.  See October 1967 profile; November 1967 STRs.  Private a VA treatment records continue to document radiographic abnormalities at the right hip acetabulum, and ongoing complaints of right hip pain.  See July 2006 radiograph report; see May 2007 MRI report; see December 2017 orthopedic evaluation.  The Veteran had consistently testified that his right hip pain first had its onset in service, and persisted since that time.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F .3d 1331.  The Board finds that the in-service incurrence of right hip symptoms since the 1967 land mine explosion and diagnoses of right hip trochanteric bursitis due to fragment wounds and right hip os acetabuli, supported by a later diagnosis of right hip osteoarthritis, together with the Veteran's credible testimony regarding onset and continuity of symptoms is sufficient to establish a nexus between his currently diagnosed right hip osteoarthritis and his period of active duty.  See Walker, 708 F.3d 1331.  Thus, entitlement to service connection for right hip osteoarthritis is warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 5103; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.


ORDER

The claim of entitlement to service connection for a cervical spine disorder is reopened.

The claim of entitlement to service connection for a lumbar spine disorder is reopened.

The claim of entitlement to service connection for a right hip disorder is reopened.

The claim of entitlement to service connection for bilateral peripheral neuropathy is reopened

Entitlement to service connection for lumbar spine degenerative disc disease is granted.  

Entitlement to service connection for a right hip osteoarthritis is granted.

Entitlement to service connection for bilateral lower extremity lumbar radiculopathy is granted.


REMAND

Remand is required for the claims for service connection for a cervical spine disorder, bilateral peripheral neuropathy, and a balance disorder, to obtain adequate VA opinions.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The Veteran underwent a VA examination in June 2008.  The examiner diagnosed cervical spondylosis, cervical degenerative disc disease, cervical myelopathy, cervical radiculopathy, and bilateral ulnar neuropathy.  The examiner stated that he or she could not provide an opinion regarding any disorder as to do so would be mere speculation, but did not provide an explanation.  With regard to vertigo, the examiner acknowledged that the Veteran had significant neurologic problems and a sense of imbalance and unsteadiness while standing upright and attempting to walk that was clearly associated with his neurologic problems, although none of his symptoms appeared to involve inner ear causes.  The examiner stated it was beyond his or her expertise to declare anything as to his neurologic status, but according to medical records it appeared that peripheral neuropathy was the cause of his unsteadiness and sense of imbalance rather than vertigo.  The Board finds the June 2008 VA examiner's conclusions to be inadequate, and another VA examination is required. 

The evidence demonstrates that the Veteran has cervical radiculopathy, and balance problems related to his cervical spine disabilities.  Notably, a December 2009 VA treatment record documented that the Veteran had normal vestibular function to maintain balance, but borderline somatosensory system findings that were consistent with the Veteran's neuropathy and cervical disc problems.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Last, on remand efforts must be made to identify and obtain outstanding and relevant VA or private treatment records.  38 C.F.R. § 3.159(c)(1)(2017); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each of the following - cervical spondylosis, cervical degenerative disc disease, cervical myelopathy, and cervical radiculopathy, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or was otherwise related to, the Veteran's military service.  

The examiner must specifically address the following:  
1) the Veteran's STRs; 2) the Veteran's lay testimony that his parachute would hit his neck during jumps, and that he injured his neck in the 1967 land mine explosion; and 3) VA treatment records from 1976 to 1993 showing complaints of chronic neck pain since an in-service injury.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral upper extremity neuropathy, to include ulnar neuropathy and cervical radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral upper extremity neurologic disorder had onset in, or is otherwise caused by, the Veteran's military service.  

The examiner must specifically address the following:  
1) the Veteran's STRs; 2) VA treatment records from 1976 showing complaints of numbness and weakness in the arms and a 2006 VA EMG study; and 3) private treatment records from Dr. WSF.

b)  Is it at least as likely as not (a 50 percent or greater probability) that each diagnosed bilateral upper extremity neurologic disorder is caused or aggravated by the Veteran's cervical spine disorder(s)? 

c)  Is it at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the bilateral upper extremities manifested to a compensable degree within one year of separation from service?

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed vertigo.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must clarify whether the Veteran has a diagnosed balance disorder, to include orthostatic vertigo.

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the balance disorder had onset in, or was otherwise related to, the Veteran's military service.  

The examiner must specifically address the following:  
1) the Veteran's STRs; 2) January 2002 treatment records from Dr. WF; 3) December 2009 VA balance testing record; and 4) the June 2008 VA examination report.

c)  Is it at least as likely as not (a 50 percent or greater probability) that a balance disorder is caused or aggravated by the Veteran's cervical spine disorder(s)?

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


